DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
The amendments would overcome all the outstanding rejections and objections, however, the new claim 15 recites the same limitation that was rejected under U.S.C 112(a) in the office action of 7/16/21, and thus, while the other objections are withdrawn, the 112(a) rejection is maintained as it is now applied to claim 15. In addition to the 112(a) rejections, new objections and rejections are raised in this action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "holding member […] holding the display panel against a buffer" of claims 1, 8, 9 and 10, "the buffer has an L-shape" of claim 12 and "the buffer conforms to an inner side of an anterior portion of a bezel" of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
holding the display panel against a buffer is not explicitly shown. There is gap therebetween elements. 
In particular, the element buffer is labeled as 51 in the originally filed specifications and there is no L-shape and conformity of shape between that element and the frame. However, in ¶[0026], the light shielding sheet 52 is suggested to serve as a buffer but it is not clear if this buffer is intended to be the same as the other buffer or not. Thus, the buffer being L-shaped and conformed to the frame is not explicitly shown unless the element 52 is labeled explicitly as buffer (and element 51 referred to with another name). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: it is not clear if the "buffer" is intended to be element 51 or element 52 or both, and the holding member is holding the display panel against a buffer is not explicitly discussed in the specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, 9 and 10, it is not clear how the holding member […] is holding the display panel against a buffer. In particular, the disclosure enables "the holding member 25 holds the display panel 10 through a buffer 51" (¶[0023]) and a buffer between the frame and the display panel and another buffer between the holding member and the display. However, examiner is unable to find any description clarifying what is intended by the claimed limitation of the holding member "holding the display panel against a buffer". Furthermore, dependent claims 12-14, which further discusses the buffer, do not resolve this ambiguity if not add to it more. Clear structural arrangement is kindly solicited to be incorporated into the claims. 

Claims examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 9436309) in view of WATANABE (US 2007/0133222).
Regarding claim 1, JEONG discloses a display device (see FIG.s 1-5) comprising a liquid crystal module including a display panel (100 and 200 FIG. 3) and a light emitting unit (such as 110-190 FIG. 3) that illuminates the display panel, the light emitting unit including: a support substrate (110 FIG. 3) that is disposed to face the display panel; a light guide member (130 FIG. 3) that is provided between the display panel and the support substrate, and has a first end surface, a second end surface, a front surface, and a back surface (structurally evident); a light source (140 FIG. 3) that is disposed to face the first end surface; and a holding member (160-190 FIG. 3), provided between the display panel and the support substrate along an outer edge of the support substrate, holding the display panel through a buffer (see 180 and 190 FIG. 3), and having a facing surface such that the holding member does not hold the light guide member along either of the front surface and the back surface.

WATANABE teaches a display device (see FIG.s 1-8) comprising a liquid crystal module including a display panel (1 FIG. 1) and a light emitting unit (2 FIG. 1) that illuminates the display panel, the light emitting unit including: a support substrate (the horizontal bottom portion of 3 FIG.s 1, 4, 6) that is disposed to face the display panel; a light guide member (4 FIG.s 1, 4) that is provided between the display panel and the support substrate, and has a first end surface, a second end surface, a front surface and a back surface (structurally evident); a light source (5 FIG.s 1, 4) that is disposed to face the first end surface; and a holding member (vertical side portion of 3 FIG.s 1, 4 and 6) that is provided between the display panel and the support substrate along an outer edge of the support substrate and having a facing surface joined to the second end surface (as shown in FIG. 4), such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface (note that the holding member being the vertical portion of 3 is only in contact with the end surfaces and not the front and back surfaces). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to join the facing surface of the holding member and the second end surface of the light guide member, such as taught by WATANABE, in the display device of JEONG in order to enhance the structural integrity of the device. 
 claim 8, JEONG discloses a light emitting unit (FIG.s 1-5) comprising: a support substrate (110 FIG. 3); a light guide member (130 FIG. 3) that is disposed to face the support substrate, and has a first end surface, a second end surface, a front surface and a back surface; a light source (140 FIG. 3) that is disposed to face the first end surface; and a holding member (160-190 FIG. 3), provided along an outer edge of the support substrate, holding a display panel through a buffer (180, 190 FIG. 3), and having a facing surface such that the holding member does not hold the light guide member along either of the front surface, and the back surface.  
JEONG does not explicitly show the facing surface of the holding member joined to the second end surface such that the holding member holds the light guide member along the second end surface.
WATANABE teaches a display device (see FIG.s 1-8) comprising a liquid crystal module including a display panel (1 FIG. 1) and a light emitting unit (2 FIG. 1) that illuminates the display panel, the light emitting unit including: a support substrate (the horizontal bottom portion of 3 FIG.s 1, 4, 6) that is disposed to face the display panel; a light guide member (4 FIG.s 1, 4) that is provided between the display panel and the support substrate, and has a first end surface, a second end surface, a front surface and a back surface (structurally evident); a light source (5 FIG.s 1, 4) that is disposed to face the first end surface; and a holding member (vertical side portion of 3 FIG.s 1, 4 and 6) that is provided between the display panel and the support substrate along an outer edge of the support substrate and having a facing surface joined to the second end surface (as shown in FIG. 4), such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface (note that the holding member being the 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to join the facing surface of the holding member and the second end surface of the light guide member, such as taught by WATANABE, in the display device of JEONG in order to enhance the structural integrity of the device. 
Regarding claim 9, JEONG discloses a lighting system (FIG.s 1-5) comprising a light emitting unit (110-190 FIG. 3), the light emitting unit including: a support substrate (110 FIG. 3); a light guide member (130 FIG. 3) that is disposed to face the support substrate, and has first and second end surfaces, a front surface, and a back surface; a light source (140 FIG. 3) disposed to face the first end surface; and a holding member (160-190 FIG. 3), provided along an outer edge of the support substrate, holding a display panel through a buffer (180 and 190 FIG. 3), and having a facing surface such that the holding member does not hold the light guide member along either of the front surface and the back surface.  
JEONG does not explicitly show the facing surface of the holding member joined to the second end surface such that the holding member holds the light guide member along the second end surface.
WATANABE teaches a display device (see FIG.s 1-8) comprising a liquid crystal module including a display panel (1 FIG. 1) and a light emitting unit (2 FIG. 1) that illuminates the display panel, the light emitting unit including: a support substrate (the horizontal bottom portion of 3 FIG.s 1, 4, 6) that is disposed to face the display panel; a light guide member (4 FIG.s 1, 4) that is provided between the display panel and the 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to join the facing surface of the holding member and the second end surface of the light guide member, such as taught by WATANABE, in the display device of JEONG in order to enhance the structural integrity of the device. 
Regarding claim 10, JEONG discloses a liquid crystal module (FIG.s 1-5) comprising: a display panel (100, 200 FIG. 3); and a light emitting unit (110-190 FIG. 3) that illuminates the display panel, the light emitting unit including: a support substrate (110 FIG. 3) disposed to face the display panel; a light guide member (130 FIG. 3) that is provided between the display panel and the support substrate, and has first and second end surfaces, a front surface, and a back surface; a light source (140 FIG. 3) disposed to face the first end surface; and a holding member (160-190 FIG. 3), provided between the display panel and the support substrate along an outer edge of the support substrate, holding the display panel through a buffer (180, 190 FIG. 3), and having a facing surface 
JEONG does not explicitly show the facing surface of the holding member joined to the second end surface such that the holding member holds the light guide member along the second end surface.
WATANABE teaches a display device (see FIG.s 1-8) comprising a liquid crystal module including a display panel (1 FIG. 1) and a light emitting unit (2 FIG. 1) that illuminates the display panel, the light emitting unit including: a support substrate (the horizontal bottom portion of 3 FIG.s 1, 4, 6) that is disposed to face the display panel; a light guide member (4 FIG.s 1, 4) that is provided between the display panel and the support substrate, and has a first end surface, a second end surface, a front surface and a back surface (structurally evident); a light source (5 FIG.s 1, 4) that is disposed to face the first end surface; and a holding member (vertical side portion of 3 FIG.s 1, 4 and 6) that is provided between the display panel and the support substrate along an outer edge of the support substrate and having a facing surface joined to the second end surface (as shown in FIG. 4), such that the holding member holds the light guide member along the second end surface and does not hold the light guide member along either of the front surface and the back surface (note that the holding member being the vertical portion of 3 is only in contact with the end surfaces and not the front and back surfaces). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to join the facing surface of the holding member and the second end surface of the light guide member, such as taught by 

    PNG
    media_image1.png
    464
    876
    media_image1.png
    Greyscale

Regarding claim 2, JEONG further teaches the second end surface of the light guide plate being capable of reflecting light back but does not explicitly show a light reflecting or absorbing layer covering the end surface. 
WATANABE further teaches wherein the second end surface is a mirror surface (any boundary surface between two mediums with different refractive indices may be interpreted as a mirror surface) and is covered with a light reflecting layer or a light absorbing layer (any visible layer, such as the layer 6 provided on both ends, is at least partially reflective and at least partially absorbing the incident light).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a light absorbing layer, such as taught by WATANABE, with the light guide plate of JEONG in order to improve the light recycling efficiency. 
claim 3, WATANABE further teaches the second end surface and the facing surface are joined by an adhesive member (6 FIG. 4, see labeled figure above).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an adhesive layer, such as taught by WATANABE, with the assembly of JEONG in order to improve the structural integrity of the assembly. 
Regarding claim 4, WAT further teaches the support substrate (horizontal 3 FIG. 4) includes a metal material (¶ [0026]), and the holding member (vertical 3 FIG. 4) includes a metal material (¶ [0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a known material, such as metal, optimal for supports and holding members in accordance to a preferred arrangement and application of the assembly. 
Regarding claim 5, although JEONG in view of WATANABE does not explicitly show a screw to fix the holding member and the support substrate, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize known and workable a screw to fix separate a holding member and a support substrate in order to enhance the structural integrity of a modular connection. 
Regarding claim 6, WAT further teaches the holding member is provided on a peripheral region (at least two edges thereof evident of FIG. 1) of the support substrate other than a central region that the light guide member occupies (structurally evident of FIG. 1).
The motivation to combine is same as in claim 1 above. 
claim 7, WATANABE further teaches a frame member (see 8 FIG. 1), wherein the frame member is fixed to the support substrate.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a frame such as taught by WATANABE, with the assembly of JEONG in order to improve s structural integrity suitable for an application of the assembly. 
However, WATANABE does not explicitly show the fixing is being screwed or being held on by magnetic force.
Nonetheless, fixing common fixing techniques, such as use of screws, is commonly known in the art, thus, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a known technique to solve a known problem, such as utilizing screws for fixing two items together, in order to achieve a desired modular structural configuration. 
Regarding claim 11, the prior art combination as presented above further teaches a display device comprising: a display panel; and a light emitting unit.
Regarding claim 12, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize an L-shaped buffer in order to achieve a desired structural arrangements between the elements of the assembly. 
Regarding claim 14, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to conform the shape of the buffer to the bezel in order to achieve a support on more than one side. 
claim 15, "a glass material having a higher rigidity than resin materials and having a lower coefficient of thermal expansion than resin materials", it is noted that not all glass meet the claimed criteria and the particular glass is not disclosed in the disclosure, however in light of compact prosecution, examiner notes that it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and optimal material in accordance to a preferred structural integrity of the assembly. 
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 requires, inter alia, the holding member holding the display against a buffer and the buffer comprises a light shielding sheet.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875